[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
The defendant has filed a motion to dismiss several counts of the complaint complaining lack of subject matter jurisdiction in that the allegations in them do not state a cause of action. A court has subject matter jurisdiction if it has the authority to adjudicate a particular type of legal controversy. Castro v. Vieia, 207 Conn. 420, 427. While this case indirectly involves a will and the authority of the named executor under it, this is not. an appeal from probate where the Superior Court has more limited jurisdiction. The challenges to the counts of the complaint go more to the failure to state a cause of action than lack of jurisdiction, which should be raised by a motion to strike, Baskin's Appeal from Probate, 194 Conn. 635, 640; Gurliacci v. Mayer, 218 Conn. 531, 544, or by a motion for summary judgment. A motion to dismiss only attacks the jurisdiction of the court where the plaintiff cannot state a cause of action as a matter of law that can be heard by the court. Baskin's Appeal from Probate, supra, 640. While the plaintiffs may have no standing to challenge CT Page 1725 the decedent's right to appoint the defendant as executor, that does not deprive the court of subject matter jurisdiction over all the claims.
The motion to dismiss is denied.
ROBERT A. FULLER, JUDGE